KAUFFMAN, Justice,
dissenting.
The majority holds that the entry of a general appearance by counsel “for defendants” is presumed valid as to a 11 defendants even if there are more than two. Obviously, there is no difficulty with the entry of a general appearance “for defendants ” when only two are involved, as use of the plural would indicate that counsel intended to represent both defendants.1 When there are more than two defendants, however, the extent of the attorney’s representation is unclear. In such cases, counsel must enter an appearance specifically for his client or clients.
Here, where only two of three defendants were served and counsel subsequently entered his appearance “for defendants,” such was not sufficient to constitute an appearance for the third, unserved defendant. Accordingly, I would reverse the decision below and order reinstatement of the default judgment against Knights Road Industrial Park, Inc.

. Significantly, all of the cases cited by the majority to support its decision involve only two defendants.